UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4962


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESUS BURUCA MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00481-JMC-10)


Submitted:   July 20, 2016                      Decided:   July 29, 2016


Before GREGORY,   Chief   Judge,   and   KING     and   HARRIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., WELLS DICKSON, P.A., Kingstree, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, A. Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jesus Buruca Martinez appeals the district court’s judgment

and sentence of 120 months in prison after the jury convicted

him of conspiracy to distribute 500 grams or more of a mixture

containing a detectable amount of methamphetamine in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846.                   Martinez’s attorney

filed a brief under Anders v. California, 386 U.S. 738 (1967),

asserting     there    were   no   meritorious        grounds    for   appeal    but

raising the issues of whether the evidence was sufficient to

support his conviction and whether his sentence was reasonable.

Martinez was notified of his right to file a pro se supplemental

brief but has not done so.          After the Anders brief was filed, we

directed     the   parties    to   file       supplemental    briefs    addressing

whether the district court plainly erred in finding that the

statutory mandatory minimum applied and sentencing the defendant

based on the jury’s verdict when the verdict only stated the

amount of drugs distributed by the entire conspiracy as a whole.

The parties complied, and the appeal is now ripe.                 We affirm.

     In the Anders brief, Martinez’s attorney first raised the

issue   of   whether    the   evidence        was   sufficient   to    support   his

conviction but concluded that it was.                 We review this issue de

novo.    See United States v. Said, 798 F.3d 182, 193 (4th Cir.

2015), cert. denied, 84 U.S.L.W. 3643 (2016).                      “In reviewing

evidence sufficiency contentions, we are obliged to view the

                                          2
evidence    in    the    light    most      favorable      to    the    government   and

sustain the jury’s verdict if any rational trier of fact could

have found the essential elements of the crime charged beyond a

reasonable       doubt.”         Id.   at      193-94     (citation       and   internal

quotation    marks       omitted).             “A    defendant         challenging   the

sufficiency of the evidence faces a heavy burden, as [r]eversal

for insufficient evidence is reserved for the rare case where

the prosecution’s failure is clear.”                     Id. at 194 (citation and

internal quotation marks omitted).

     To establish a drug conspiracy under 21 U.S.C. § 846, the

government must prove that (1) the defendant entered into an

agreement with one or more persons to engage in conduct that

violated 21 U.S.C. § 841(a)(1); (2) the defendant had knowledge

of   that    conspiracy;         and     (3)       the   defendant       knowingly   and

voluntarily participated in the conspiracy.                        United States v.

Howard, 773 F.3d 519, 525 (4th Cir. 2014) (citation omitted).

“Given the ‘clandestine and covert’ nature of conspiracies, the

government       can     prove     the      existence       of    a     conspiracy    by

circumstantial evidence alone.”                    Id. (quoting United States v.

Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc)).                            Once the

conspiracy is proven, the evidence need only establish a slight

connection between the defendant and the conspiracy to support

his conviction.         Burgos, 94 F.3d at 861.



                                               3
     Applying these standards, and viewing the evidence in the

light most favorable to the prosecution, we conclude that it was

sufficient to support Martinez’s drug conspiracy conviction.

     In    the    Anders   brief,      Martinez’s        counsel    also     questioned

whether his sentence was reasonable but concluded that it was.

In his supplemental brief, counsel now argues the district court

plainly erred in violation of United States v. Collins, 415 F.3d

304 (4th Cir. 2005), by imposing the mandatory minimum sentence

of 120 months when the quantity of drugs reasonably foreseeable

to Martinez was not found by the jury; the error affected his

substantial      rights;   and    it    seriously        affected      the   fairness,

integrity, or public reputation of the judicial proceedings.

     The Government concedes the district court plainly erred

under Collins as there was no place on the verdict form for the

jury to indicate the amount of methamphetamine attributable to

Martinez individually.           The Government also concedes the error

affected his substantial rights but argues we should decline to

notice the error, as it did not seriously affect the fairness,

integrity, or public reputation of the judicial proceeding.

     We review a criminal sentence for an abuse of discretion.

United States v. Martinovich, 810 F.3d 232, 242 (4th Cir. 2016)

(citing    Gall v.      United    States,         552    U.S.    38,    41    (2007)).

Procedural sentencing errors and other specific claims of error

raised    for    the   first   time    on       appeal   are    reviewed     for   plain

                                            4
error.     United States v. Hargrove, 625 F.3d 170, 184 (4th Cir.

2010); United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).

A defendant sentenced based on an erroneous, higher Guidelines

range is prejudiced even if the sentence falls in the correct

range.      Molina-Martinez   v.   United   States,   136   S.   Ct.   1338

(2016).

     In United States v. Collins, “we held that, in order to

properly apply the sentencing provisions of § 841(b)(1) in a

§ 846 drug conspiracy prosecution, the jury must determine that

the threshold drug quantity was reasonably foreseeable to the

defendant.”     United States v. Jeffers, 570 F.3d 557, 569 (4th

Cir. 2009) (citing Collins, 415 F.3d at 314).          When a defendant

fails to object on the Collins issue, we review for plain error

only.     Id.; United States v. Foster, 507 F.3d 233, 249 (4th Cir.

2007).     He must show that an error occurred; it was plain; and

it affected his substantial rights.         Jeffers, 570 F.3d at 569.

“Even if he makes such a showing, however, we can decline to

correct the error unless it seriously affected the fairness,

integrity, or public reputation of judicial proceedings.”              Id.

(citation and internal quotation marks omitted).

     “[W]here the evidence against a defendant is overwhelming

and essentially uncontraverted, a plain error does not seriously

affect the fairness, integrity, or public reputation of judicial

proceedings, and a reviewing court can choose not to recognize

                                    5
it.”     Id. (citation and internal quotation marks omitted).                            “In

United       States    v.   Foster,      we   further     explained          that   if   the

evidence ‘overwhelmingly establishe[s]’ that the defendant was

personally responsible for the threshold quantity of drugs, and

if     his    trial    assertions        ‘primarily       focused       on    whether    he

committed the offenses and not on the drug quantities reasonably

foreseeable to him,’ we may decline to recognize a plain Collins

error.”       Id. at 569-70 (quoting Foster, 507 F.3d at 252).

       Having reviewed the record and the parties’ arguments, we

conclude that the evidence overwhelmingly established Martinez

was personally responsible for at least the threshold quantity

of 500 grams of methamphetamine.                  Moreover, his trial assertions

primarily focused on whether he committed the offenses and not

on   the     drug     quantities        reasonably      foreseeable      to    him.      We

therefore      decline      to    recognize       the   plain     Collins      error     and

conclude that his 120-month sentence is reasonable.

       In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                            Accordingly, we

affirm the district court’s judgment.                    This court requires that

counsel inform his or her client, in writing, of his or her

right to petition the Supreme Court of the United States for

further      review.        If    the   client    requests       that    a    petition    be

filed,       but    counsel      believes     that   such    a    petition      would     be

frivolous, then counsel may move in this court for leave to

                                              6
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  7